Filed 9/9/16 P. v. Price CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E065438

v.                                                                      (Super.Ct.No. BAF1500222)

RANDY ANTONE PRICE,                                                     OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. W. Charles Morgan,

Judge. (Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

         James R. Bostwick, Jr., under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant, Randy Antoine Price, pled guilty to possession of

methamphetamine. (Health & Saf. Code, § 11377, subd. (a).) A jury thereafter convicted



                                                             1
defendant of assault with a deadly weapon (count 1; Pen. Code, § 245, subd. (a)(1)) and

found true an allegation he had personally inflicted great bodily injury upon the victim

(Pen. Code, §§ 12022.7, subd. (a), 1192.7, subd. (c)(8)). Defendant later admitted

allegations he had suffered three prior prison terms (Pen. Code, § 667.5, subd. (b)), one

prior serious felony (Pen. Code, § 667, subd. (a)), and a prior strike conviction (Pen.

Code, §§ 667, subds. (c), (e)(1), 1170.12, subd. (c)(1)). The court sentenced defendant to

an aggregate term of 13 years’ imprisonment.

       After defendant’s attorney filed a notice of appeal, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and identifying one potentially arguable issue: whether the court should have

instructed the jury on the elements of self-defense in accordance with CALCRIM No.

3470. We affirm.

                       I. FACTS AND PROCEDURAL HISTORY

       Defendant and the victim were friends who lived together. On April 9, 2015, they

engaged in an argument. The next evening, defendant was driving on a road where he

passed the victim and the victim’s female friend, who were walking alongside.

Defendant pulled the vehicle over and backed up. Defendant opened the trunk of the

vehicle and removed a crowbar.




                                             2
       The victim told defendant he did not want to fight. Defendant hit the victim on the

side of the head with the crowbar. The victim fell to the ground. Defendant left in the

vehicle. The victim and the female returned home where someone called the police.

       The responding officer found the victim lying on the floor inside his home. The

victim had sustained an injury to the top of his head, which was bleeding. He appeared to

be going in and out of consciousness. The victim was transported to the hospital where

he received five staples to his head. Since the incident, the victim has had continual

migraine headaches and blurred vision in his left eye.

       The victim’s female friend gave the officer a description of defendant and the

vehicle. When officers located the vehicle, an officer took the female to its location,

where she identified it as the vehicle driven by defendant. Inside the trunk of the car

officers found a tire iron. Officers found defendant’s hat with blood on it and blood on

the ground in the vicinity where the assault took place.

       Officers went to a residence where defendant might be located. As they

approached the home, defendant fled outside, jumping over a fence. After officers

detained defendant, defendant waived his Miranda1 rights and spoke about the incident.

Defendant admitted pulling over after seeing the victim alongside the road. He admitted

opening his trunk. Defendant admitted punching the victim, but denied hitting him with

the tire iron.




       1   Miranda v. Arizona (1966) 384 U.S. 436.


                                             3
                                   II. DISCUSSION

      We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

                                   III. DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              McKINSTER
                                                                              Acting P. J.


We concur:

MILLER
                          J.

SLOUGH
                          J.




                                            4